UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 THE BETTER ANGELS SOCIETY, INC.,       :
                                        :
                          Plaintiff,    :       19cv3285 (DLC)
                                        :
                -v-                     :     MEMORANDUM OPINION
                                        :          AND ORDER
 INSTITUTE FOR AMERICAN VALUES, INC.,   :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff:
Jay S. Bowen
Lauren Spahn
Shackelford, Bowen, McKinley & Norton, LLP
47 Music Square East
Nashville, TN 37203
(615) 329-4440

For defendant:
James Nealon
Steven J. Moore
Withers Bergman LLP
430 Park Ave.
New York, NY 10022
(212) 848-9800


DENISE COTE, District Judge:

     On December 17, 2019, defendant Institute for American

Values, Inc. (“IAV”) moved for reconsideration of the Court’s

November 15, 2019 Opinion, which granted summary judgment to the

Better Angels Society, Inc. (“Better Angels”) on its trademark

infringement claim.   The Better Angels Soc’y, Inc. v. Inst. for
Am. Values, No. 19cv3285 (DLC), 2019 WL 6051435 (S.D.N.Y. Nov.

15, 2019) (the “November Opinion”).   The November Opinion is

incorporated by reference, and familiarity with it is assumed.

For the reasons that follow, IAV’s December 17 motion for

reconsideration is denied.

     The standard for granting a motion for reconsideration is

“strict.”   Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (citation omitted).

“[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court

overlooked.”   Id. (citation omitted).   “A motion for

reconsideration should be granted only when the defendant

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice.”    Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d

Cir. 2013) (citation omitted).   It is “not a vehicle for

relitigating old issues, presenting the case under new theories,

securing a rehearing on the merits, or otherwise taking a second

bite at the apple.”    Analytical Surveys, 684 F.3d at 52

(citation omitted).

     IAV has not identified any error of law or fact that merits

reconsideration of the November Opinion.    Instead, it

principally raises new arguments or seeks to revive old


                                 2
arguments already considered and rejected by the November

Opinion.   A motion for reconsideration is not a substitute for

an appeal; nor is it a vehicle for new arguments not raised in

opposition to the motion to dismiss.   Analytical Surveys, 684

F.3d at 52.

     Two of the arguments raised in this motion are premised on

errors of law.   In its reply brief in support of its motion for

reconsideration, IAV does not defend the position it took in its

opening brief that Better Angels lacks standing to bring its

trademark infringement claim.   Nor could it.   The only case IAV

relied on in making its standing argument is Federal Treasury

Enter. Sojuzplodoimport v. SPI Spirits, Ltd., 726 F.3d 62 (2d

Cir. 2013).   SPI Spirits recognizes that “only registrants” of

trademarks “have statutory standing to bring an action” under

Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1).   Id. at 72

(citation omitted).   SPI Spirits does not hold that a registrant

lacks standing to enforce its rights beyond the class of goods

and services identified in the registration certificate.    Id.

It is undisputed that Better Angels is the registrant of the

Better Angels mark (the “Mark”), and thus has standing to sue.

     Next, conceding that “IAV’s legal argument concerning

trademark priority issues . . . could have been more clearly or

artfully drawn in the first instance,” IAV contends that the

November Opinion failed to consider its argument that IAV has


                                 3
priority over the Mark with respect to the goods and services

beyond those that were identified in Better Angels’ 2011

registration certificate.   IAV is wrong.

     As discussed in the November Opinion, both parties operate

in areas of commerce that are similar and closely related.     2019

WL 6051435 at *6.   They are civic-discourse-oriented non-profit

organizations that provide programming throughout the United

States, and in the Washington D.C. area in particular.   Id.    As

is clear from the bridging-the-gap factor of the likelihood-of-

confusion test established in Polaroid Corp v. Polarad Elecs.

Corp., 287 F.2d 492, 497-98 (1961), a registrant of a mark

“should not be confined within the present scope of its commerce

by the risk of confusion that will result from a reasonably

plausible expansion of its business.”   Guthrie Healthcare Sys.

v. ContextMedia, Inc., 826 F.3d 27, 37 (2d Cir. 2016); cf.

Patsy's Brand, Inc. v. I.O.B. Realty, Inc., 317 F.3d 209, 216

(2d Cir. 2003), abrogated on other grounds.   Applying this

factor, among others, the November Opinion held that Better

Angels’ trademark rights extend beyond the range of goods and

services identified in the 2011 registration certificate.     IAV

therefore cannot claim priority of use to defeat the motion for

summary judgment brought by Better Angels.




                                 4
                          Conclusion

    The December 17, 2019 motion for reconsideration is denied.

Dated:   New York, New York
         March 3, 2020


                              ____________________________
                                     DENISE COTE
                              United States District Judge




                                5
